Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 1 of 26 PageID 169




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

MODIFIED ATMOSPHERE
ENTERPRISES LLC,

                    Plaintiff,

v.                                                    Case No: 6:20-cv-1702-Orl-40LRH

FRESH EXPRESS BRANDS
INCORPORATED,

                    Defendant.
                                         /

       CASE MANAGEMENT AND SCHEDULING ORDER IN PATENT CASE

                                   PLEASE TAKE NOTE
 All parties must thoroughly review the contents of this order, which shall govern all
 proceedings in this action, unless subsequently modified by written order for good cause
 shown.


      Having considered the Case Management Report prepared by the parties, see

Federal Rule of Civil Procedure 26(f) and Local Rule 3.05(c), the Court enters this Case

Management and Scheduling Order. The purpose of this order is to discourage wasteful

pretrial activities and to secure the just, speedy, and inexpensive determination of the

action. See Fed. R. Civ. P. 1; Local Rule 1.01(b). This order controls the subsequent

course of this proceeding. Fed. R. Civ. P. 16(b), (e). Counsel and all parties (both

represented and pro se) shall comply with this order, with the Federal Rules of Civil

Procedure, with the Local Rules of the United States District Court for the Middle District

of Florida, and with the Administrative Procedures for Case Management/Electronic Case

Filing. A copy of the Local Rules and Administrative Procedures may be viewed at
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 2 of 26 PageID 170




http://www.flmd.uscourts.gov. Counsel shall also comply with the Ideals and Goals of

Professionalism adopted by the Board of Governors of the Florida Bar on May 16, 1990

available at www.floridabar.org (Professional Practice – Henry Latimer Center for

Professionalism); Local Rule 2.04(g). 1 The table below sets forth the applicable case

management deadlines, hearings dates, and trial settings.

         The table below sets forth the applicable case management deadlines, hearing

dates, and trial settings.

          EVENT                                                    DEADLINE

    Mandatory Initial Disclosures                                       MARCH 4, 2021
    (pursuant to Fed. R. Civ. P. 26(a)(1) as amended
    effective December 1, 2000)


    Certificate of Interested Persons and Corporate                   Immediately if not
    Disclosure Statement                                           previously completed


    Motions to Add Parties or to Amend Pleadings                          APRIL 5, 2021

         A party bringing an inequitable conduct claim must bring that claim and make

accompanying allegations by this deadline.

    Disclosure of Infringement Contentions                             MARCH 19, 2021


         A party making infringement contentions must serve on the opposing party, but not

file with the Court, disclosures of the following information:

         1.    The party shall disclose each asserted claim of infringement.




1See also procedures for the presiding district judge found under Judicial Information at
www.flmd.uscourts.gov.



                                              2
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 3 of 26 PageID 171




         2.    The party shall disclose the identity of each accused device. 2 This

identification shall be as specific as possible. The party shall identify each accused device

by name or model number, if known.

         3.    For each element of each asserted claim, the party shall disclose its

contentions as to how each element of each claim is found in each accused device.

         4.    For each element of each asserted claim that the party contends is

governed by 35 U.S.C. § 112 ¶ 6, the party shall disclose the function and structure of

each element and where the function and structure is disclosed in the specification. The

party shall also disclose the identity of the structure(s), act(s), or material(s) in each

accused device that performs the claimed function.

         5.    The party shall disclose whether each element of each asserted claim is

claimed to be literally present or present under the doctrine of equivalents in the accused

device.

    Disclosure of Non-Infringement and Invalidity                             April 19, 2021
    Contentions

Any party asserting non-infringement, invalidity, or unenforceability claims or defenses

must serve on the opposing party, but not file with the Court, disclosures containing the

following:

         1.    The party shall disclose the factual basis for any allegation that it does not

infringe the patent(s)-in-suit either literally or under the doctrine of equivalents, and shall

identify what elements it believes are not present in the accused devices and why an

equivalent is not present.



2The Court refers to every allegedly infringing device, method, or service as an “accused
device” throughout this Order.



                                              3
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 4 of 26 PageID 172




       2.     The party shall disclose each item of prior art that forms the basis for any

allegation of invalidity by reason of anticipation or obviousness. As for prior art that is a

document, the party shall provide a copy of the document to the opposing party. As to

prior art that is not documentary in nature, such prior art shall be identified with

particularity (by the “who, what, when, and where,” etc.) as to the publication date, sale

date, use date, source, ownership, inventorship, conception, and any other pertinent

information that forms the basis of the party’s invalidity contentions.

       3.     The party shall disclose whether each item of prior art anticipates each

asserted claim or renders it obvious. If a combination of items of prior art makes a claim

obvious, then each such combination and the reason why a person of ordinary skill in the

art would combine such items shall be identified.

       4.     For each element of each asserted claim that the party contends is

governed by 35 U.S.C. § 112 ¶ 6, the party shall disclose the function and structure of

each element and where the function and structure is disclosed in the specification. The

party shall also disclose where the prior art identifies the structure(s), act(s), or material(s)

in each prior art that performs the claimed function.

       5.     For any grounds of invalidity based on 35 U.S.C. § 112 or other defenses,

the party shall provide its reasons and evidence as to why the claims are invalid or the

patent unenforceable, making specific reference to relevant portions of the specification

or claims or prosecution history. Such positions shall be made in good faith.

 Initial Identification of Disputed Claim Terms                                 MAY 19, 2021

Lead counsel for the parties exchange their respective contentions of the claim terms may

need to be interpreted by the Court. This exchange may be in person, in writing, or by




                                               4
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 5 of 26 PageID 173




telephone. The parties should be aware that, absent leave of Court, construction of more

than ten (10) claim terms is highly disfavored and will not be permitted except in

extenuating circumstances.

 Proposed Claim Term Constructions                                            JUNE 18, 2021

The parties shall exchange, but not file with the Court, a list of each party’s proposed

interpretation of the disputed claim terms, along with citations to the intrinsic evidence

(e.g., patent prosecution history, dictionary definitions, etc.) that support its interpretation,

along with a brief summary of any testimony that is expected to be offered to support that

interpretation.

 Disclosure of Intent to Rely on Advice of Counsel as            3 MONTHS AFTER CLAIM
 a Defense                                                       CONSTRUCTION ORDER

Any party that will rely on advice of counsel as a defense must serve on the opposing

party disclosures of the following:

       1.     The party shall produce or make available for inspection and copying

documents relating to the opinion(s) of counsel as to which the party agrees the attorney-

client privilege has been waived.

       2.     The party shall serve on the opposing party a privilege log identifying any

other documents relating to the opinion(s) of counsel, except those authored by counsel

acting solely as trial counsel, which the party withholds on the grounds of attorney-client

privilege or work product protection.

The Court will not permit any party that fails to make the above disclosures relating to an

opinion of counsel to rely on that opinion of counsel at trial absent a stipulation of the

parties.




                                               5
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 6 of 26 PageID 174




 Joint Claim Construction Statement                                             JULY 2, 2021

After exchanging the list discussed above (under “Proposed Claim Term Constructions”),

lead counsel for the parties shall meet and confer in person about the claim terms in

dispute. During this conference, the parties shall narrow and finalize the claim terms that

need to be interpreted by the Court. If the parties determine that a claim construction

hearing is not necessary, they shall notify the Court in a timely manner. The parties shall

file a Joint Claim Construction Statement, including intrinsic evidence, extrinsic evidence,

and a summary of expert testimony, if any. The parties shall submit to the Court a chart

with no more than ten (10) claim terms; each party’s construction of each claim term; and

the relevance of the construction of each claim term for summary judgment. The joint

claim construction statement shall not exceed twenty-five (25) pages. The Court will not

permit the presentation of argument or testimony at trial, or in connection with summary

judgment motions, about any disputed claim term that was not identified in the parties'

Joint Claim Construction Statement, absent good cause.

 Technology Tutorial Conference                                                JULY 16, 2021
 (parties are to advise the Court no later than July 9, 2021 as to
 the necessity of this tutorial)

If requested by the parties, or ordered by the Court, a non-adversarial tutorial conference

will be scheduled. At the technology tutorial conference, the counsel for the parties shall

explain the technology at issue in the litigation, but they shall not pre-argue their claim

construction positions to the Court, except to point out to the Court the context of the

dispute.

 Plaintiffs’ Claim Construction Brief                                   AUGUST 13, 2021

Plaintiff’s brief shall not exceed thirty (30) pages without leave of Court.




                                              6
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 7 of 26 PageID 175




 Defendant’s Response Brief                                       SEPTEMBER 10, 2021

Defendant’s response brief shall not exceed thirty (30) pages without leave of Court.

 Joint Pre-Hearing Statement                                       SEPTEMBER 7, 2021

Lead counsel for the parties shall confer about the claim construction hearing and file with

the Court a Joint Pre-Hearing Statement informing the Court of the claim terms that will

be discussed and the witnesses that will be called. The parties shall also submit a four-

column claim interpretation chart in the form of Exhibit A (attached). The joint pre-hearing

statement shall not exceed four (4) pages, not including Exhibit A.

 Claim Construction Hearing                                               SEPTEMBER 24,
                                                                         2021 at 10:00 A.M.

The claim construction hearing will last no longer than six (6) hours.

 Amending Infringement, Non-Infringement, and Invalidity
 Contentions

Amendments to infringement, non-infringement, or invalidity contentions shall be made in

accordance with Federal Rule of Civil Procedure 26(e) upon learning that the contention

is incomplete or incorrect. Any amendment to a party’s infringement contentions must be

timely made but in no event later than thirty (30) days after the Court’s claim construction

ruling. Any amendment to a party’s non-infringement or invalidity contentions must be

timely made but in no event later than fifty (50) days after the Court’s claim construction

ruling.

 Fact Discovery Deadline                                                    NOVEMBER 1,
                                                                                  2021

Discovery shall begin immediately on all discoverable issues and shall not be limited to

claim interpretation. Discovery shall include any relevant opinions of counsel if Defendant

intends to rely upon an opinion of counsel as a defense to a claim of willful infringement.




                                             7
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 8 of 26 PageID 176




    Disclosure of Expert Reports on Issues Where the Party                 DECEMBER 1,
    Bears the Burden of Proof                                                    2021

On an issue where a party bears the burden of proof, that party shall serve expert

reports as required by Rule 26(a)(2). Additionally, the parties will provide three (3)

dates available for depositions of experts.

    Disclosure of Rebuttal Expert Reports                                DECEMBER 15,
                                                                                2021

The parties shall serve rebuttal expert reports as required by Rule 26(a)(2).

    Expert Discovery Deadline                                          JANUARY 3, 2022

    Parties' Deadline for Filing Dispositive and Daubert                   FEBRUARY 1,
    Motions 3                                                                    2022

    Parties' Deadline to Meet and Confer In Person to Prepare                MAY 2, 2022
    Joint Final Pretrial Statement

    Parties' Deadline for Filing a Joint Final Pretrial Statement,          MAY 16, 2022
    (including a single set of jointly-proposed Jury
    Instructions and Verdict Form, Voir Dire Questions,
    Witness Lists, Exhibit Lists with Objections on Approved
    Form, and Deposition Designations). Also send Jointly-
    Proposed Jury Instructions and Verdict Form to
    Chamber’s email
    [chambers_flmd_Byron@flmd.uscourts.gov] in Microsoft
    Word® format and send all full deposition transcripts the
    parties intend to designate for use at trial to the Court on a
    CD or thumb drive.

    All Other Motions Including Motions In Limine and                       MAY 23, 2022
    Objections to Deposition Designations and Counter-
    Designations
    (MULTIPLE MOTIONS IN LIMINE DISFAVORED. ALL
    REQUESTS TO LIMIT EVIDENCE MUST BE INCLUDED IN
    A SINGLE MOTION NOT TO EXCEED 25 PAGES WITHOUT
    PRIOR LEAVE OF COURT. RESPONSES LIMITED TO 20
    PAGES WITHOUT PRIOR LEAVE OF COURT.)


3 See page 13 Section H1 for additional mandatory deadlines and requirements. Failure
to comply will result in appropriate sanctions.



                                              8
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 9 of 26 PageID 177




 Objections to Counter-Designations                                       MAY 30, 2022

 Final Pretrial Conference                                        Date: JUNE 14, 2022
                                                                         Time: 3:00 PM
                                                                  Judge: Paul G. Byron

 Trial Term Begins                                                        JULY 5, 2022
                                                                             9:00 a.m.

 Estimated Length of Trial                                                      10 days


 Jury / Non-Jury                                                                    Jury

 Mediation                                                    Deadline: JANUARY 17,
                                                                              2022
 Designated Lead Counsel shall contact opposing
 counsel and the mediator to reserve a conference                 Mediator: Mark Stein
 date and shall file, within fourteen (14) days of this
 Order, a Notice advising of the date                        Address: 2999 N.E. 191st
                                                                    Street, Suite 330
                                                                  Aventura, FL 33180
                                                             mark@marksteinlaw.com

                                                            Telephone: (305) 356-7550

 Designated Lead Counsel                                  Attorney name: Paul S. Cha

 Telephone Number                                            Telephone: 303-863-9700

I.     DISCOVERY

       A.      Certificate of Interested Persons and Corporate Disclosure Statement
– This Court has previously ordered each party, governmental party, intervenor, non-party
movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and
Corporate Disclosure Statement using a mandatory form. No party may seek discovery
from any source before filing and serving a Certificate of Interested Persons and
Corporate Disclosure Statement. A motion, memorandum, response, or other paper –
including emergency motion – may be denied or stricken unless the filing party has
previously filed and served a Certificate of Interested Persons and Corporate Disclosure
Statement. Any party who has not already filed and served the required certificate shall
do so within fourteen (14) days from the date of this order, or sanctions will be imposed.




                                              9
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 10 of 26 PageID 178




       B.     Discovery Not Filed – The parties shall not file discovery materials with the
 Court except as provided in Local Rule 3.03(e). The Court encourages the exchange of
 discovery requests on CD or by e-mail.

         C.    Limits on Discovery – Absent leave of Court, the parties may take no more
 than ten (10) depositions per side (not per party). Fed. R. Civ. P. 30(a)(2)(A); Fed. R. Civ.
 P. 31(a)(2)(A). Absent leave of Court, the parties may serve no more than twenty-five
 (25) interrogatories, including sub-parts. Fed. R. Civ. P. 33(a). Absent leave of Court or
 stipulation by the parties, each deposition is limited to one (1) day of seven (7) hours.
 Fed. R. Civ. P. 30(d)(2). The Court will expect counsel to utilize requests for production
 of documents under Federal Rule of Civil Procedure 34 in a thoughtful, case-specific,
 non-harassing fashion. Responses should be timely, complete, and devoid of boilerplate,
 non-specific objections. Failure to follow these guidelines will result in limitations on
 production requests and/or the imposition of sanctions. The parties may agree by
 stipulation on other limits on discovery within the context of the limits and deadlines
 established by this Case Management and Scheduling Order, but the parties may not
 alter the terms of this Order without leave of Court. See, e.g., Fed. R. Civ. P. 29.

        D.     Discovery Deadline – Each party shall timely serve discovery requests so
 that the Rules allow for a response prior to the discovery deadline. The Court may deny
 as untimely all motions to compel filed after the discovery deadline.

         E.      Disclosure of Expert Testimony – On or before the date set forth in the
 above table for the disclosure of expert reports, the party shall fully comply with Federal
 Rules of Civil Procedure 26(a)(2) and 26(e). Expert testimony on direct examination at
 trial will be limited to the opinions, bases, reasons, data, and other information in the
 written expert report disclosed pursuant to this Order. Failure to disclose such information
 may result in the exclusion of all or part of the testimony of the expert witness.

        F.     Confidentiality Agreements – The parties may reach their own agreement
 regarding the designation of materials as “confidential.” There is no need for the Court to
 endorse the confidentiality agreement. The Court discourages unnecessary stipulated
 motions for a protective order. The Court will enforce stipulated and signed confidentiality
 agreements. See Local Rule 4.15. Each confidentiality agreement or order shall provide,
 or shall be deemed to provide, that “no party shall file a document under seal without first
 having obtained an order granting leave to file under seal on a showing of particularized
 need.” See also “Motions to File Under Seal” below.

 II.    MOTIONS

        A.    Certificate of Good Faith Conference – Before filing any motion in a civil
 case, the moving party shall confer with the opposing party in a good faith effort to resolve



                                              10
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 11 of 26 PageID 179




 the issues raised by the motion, and shall file with the motion a statement certifying that
 the moving party has conferred with the opposing party, and that the parties have been
 unable to agree on the resolution of the motion. Local Rule 3.01(g); Fed. R. Civ. P. 26(c).
 A certification to the effect that opposing counsel was unavailable for a conference before
 filing a motion is insufficient to satisfy the parties' obligation to confer. See Local Rule
 3.01(g). No certificate is required in a motion for injunctive relief, for judgment on the
 pleadings, for summary judgment, to dismiss or to permit maintenance of a class action,
 to dismiss for failure to state a claim upon which relief can be granted, or to involuntarily
 dismiss an action. Local Rule 3.01(g). Nonetheless, the Court expects that a party
 alleging that a pleading fails to state a claim will confer with counsel for the opposing party
 before moving to dismiss and will agree to an order permitting the filing of a curative
 amended pleading. Fed. R. Civ. P. 15. The term "counsel" in Rule 3.01(g) includes pro
 se parties acting as their own counsel, thus requiring movants to confer with pro se parties
 and requiring pro se movants to file Rule 3.01(g) certificates. The term “confer” in Rule
 3.01(g) requires a substantive conversation in person or by telephone in a good faith effort
 to resolve the motion without court action and does not envision an exchange of
 ultimatums by fax, letter or email. Counsel who merely “attempt” to confer have not
 “conferred.” Counsel must respond promptly to inquiries and communications from
 opposing counsel. Board of Governors of the Florida Bar, Ideals and Goals of
 Professionalism, ¶ 6.10 and Creed of Professionalism ¶ 8 (adopted May 16, 1990),
 available at www.floridabar.org (Professional Practice - Henry Latimer Center for
 Professionalism). The Court will deny motions that fail to include an appropriate, complete
 Rule 3.01(g) certificate.

        B.      Extension of Deadlines

      The parties may not extend deadlines established in this Case Management and
 Scheduling Order without the Court’s approval.

               1.     Dispositive Motions Deadline and Trial Not Extended – Motions
 to extend the dispositive motions deadline or to continue trial are generally denied. See
 Local Rule 3.05(c)(2)(E). The Court will grant an exception only when necessary to
 prevent manifest injustice. A motion for a continuance of the trial is subject to denial if it
 fails to comply with Local Rule 3.09. The Court cannot extend a dispositive motions
 deadline to the eve of trial. In light of the district court’s heavy felony trial calendar, at least
 4 months are required before trial to receive memoranda in opposition to a motion for
 summary judgment and to research and resolve the dispositive motion sufficiently in
 advance of trial.

               2.    Extensions of Other Deadlines Disfavored – Motions for an
 extension of other deadlines established in this order, including motions for an extension
 of the discovery period, are disfavored. The deadline will not be extended absent a



                                                 11
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 12 of 26 PageID 180




 showing of good cause. Fed. R. Civ. P. 16(b). Failure to complete discovery within the
 time established by this Order shall not constitute good cause for continuance. A motion
 to extend an established deadline normally will be denied if the motion fails to recite that:
 1) the additional discovery is necessary for specified reasons; 2) all parties agree that the
 extension will not affect the dispositive motions deadline and trial date; 3) all parties agree
 that any discovery conducted after the dispositive motions date established in this Order
 will not be available for summary judgment purposes; and 4) no party will use the granting
 of the extension in support of a motion to extend another date or deadline. The movant
 must show that the failure to complete discovery is not the result of lack of diligence in
 pursuing discovery. Local Rule 3.09(b).The filing of a motion for extension of time does
 not toll the time for compliance with deadlines established by Rule or Order.

       C.      Motions to Compel and for Protective Order – Motions to compel and
 motions for a protective order will be denied unless the motion fully complies with Local
 Rule 3.04, which requires the motion to quote in full each interrogatory, question, or
 request; to quote in full the opposing party’s objection and grounds, or response which is
 asserted to be insufficient; and to state the reasons why the motion should be granted.

         D.    Motions to File Under Seal – Whether documents filed in a case may be
 filed under seal is a separate issue from whether the parties may agree that produced
 documents are confidential. Motions to file under seal are disfavored, and such motions
 will be denied unless they comply with Local Rule 1.09.

          E.     Memoranda in Opposition – Each party opposing any written motion shall
 file, within fourteen (14) days after being served with such motion, a legal memorandum
 with citation of authorities in opposition to the relief requested. Local Rule 3.01(b). Where
 no memorandum in opposition has been filed, the Court routinely grants the motion as
 unopposed. Motions titled as “unopposed” or “agreed” normally come to the Court’s
 attention prior to the deadline for response. If the parties are in agreement, counsel shall
 identify motions as “unopposed” or “agreed.”

         F.     Emergency Motions – The Court may consider and determine emergency
 motions at any time. Local Rule 3.01(e). Counsel should be aware that the designation
 “emergency” may cause a judge to abandon other pending matters in order to
 immediately address the “emergency.” The Court may sanction any counsel or party who
 designates a motion as “emergency” under circumstances that are not a true emergency.
 Id. It is not an emergency when counsel has delayed discovery until the end of the
 discovery period. Promptly after filing an emergency motion, counsel shall place a
 telephone call to the chambers of the presiding judge to notify the Court that an
 emergency motion has been filed.




                                               12
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 13 of 26 PageID 181




         G.      Page Limits – No party shall file a motion and supporting memorandum in
 excess of twenty-five pages or a response in excess of twenty (20) pages except by
 permission of the Court. Local Rule 3.01(a), (b). A motion requesting leave to file either a
 motion in excess of twenty-five (25) pages, a response in excess of twenty (20) pages,
 or a reply or further memorandum may not exceed three (3) pages, shall specify the length
 of the proposed filing, and shall not include, as an attachment or otherwise, the proposed
 motion, response, reply, or other paper. Local Rule 3.01(d). Motions for relief from page
 limitations are disfavored and will not be granted without a specific showing of good
 cause.

        H.     Motions for Summary Judgment

                 1.     Required Materials – A motion for summary judgment shall specify
 the material facts as to which the moving party contends there is no genuine dispute for
 trial, and shall be accompanied by a memorandum of law, affidavits and other evidence
 in the form required by Federal Rule of Civil Procedure 56. The motion for summary
 judgment and supporting memorandum of law shall be presented in a single document of
 not more than twenty-five (25) pages. Local Rule 3.01(a). Each party opposing a motion
 for summary judgment shall file and serve, within thirty (30) days after being served with
 such motion, a legal memorandum with citation to authorities in opposition to the relief
 requested of not more than twenty (20) pages. Id. The memorandum in opposition shall
 specify the material facts as to which the opposing party contends there exists a genuine
 dispute for trial, and shall be accompanied by affidavit(s) and other evidence in the form
 required by Federal Rule of Civil Procedure 56. Both the movant and the party opposing
 summary judgment shall provide pinpoint citations to the pages and lines of the record
 supporting each material fact. General references to a deposition are inadequate. On or
 before the date on which the memorandum in opposition is due, the parties SHALL also
 file a stipulation of agreed material facts signed by the movant and the parties opposing
 summary judgment pursuant to Local Rule 4.15. Material facts set forth in the stipulation
 will be deemed admitted for the purposes of the motion. The Court will accept a ten (10)
 page reply without leave of Court. The reply shall be limited to addressing issues raised
 by the opposing party that have not already been addressed in the motion. The reply shall
 be filed within fourteen (14) days after the response is served.

               2.     Under Advisement – The Court takes a motion for summary
 judgment under advisement no earlier than thirty (30) days from the date it is served,
 unless the Court orders a different date. Unless specifically ordered, the Court will not
 hold a hearing on the motion. Each party may only file one motion for summary judgment.
 Failure to oppose any motion for summary judgment may result in the entry of a judgment
 for the movant without further proceedings. See Milburn v. United States, 734 F.2d 762,
 765 (11th Cir. 1984); Griffith v. Wainwright, 772 F.2d 822, 825 (11th Cir. 1985) (per




                                             13
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 14 of 26 PageID 182




 curiam); Fed. R. Civ. P. 56 (e). All requirements in this Order apply to pro se litigants as
 well as to parties represented by counsel.

        I.     Daubert and Markman Motions 4 – On or before the date established in
 the above table for the filing of motions for summary judgment, any party seeking a ruling
 pursuant to Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993) (admissibility of
 expert opinions) or pursuant to Markman v. Westview Instruments, Inc., 517 U.S. 370
 (1996) (interpretation of a patent claim) shall file an appropriate motion. The parties shall
 prepare a glossary of technical or scientific terms where appropriate for the Court. Please
 note, challenges to an opinion offered by an expert, including the facts considered by the
 expert, the expert's methodology, and the content and scope of the opinion(s) shall not
 be raised in a motion in liminie. All challenges to expert testimony shall be presented in
 compliance with the deadline for Daubert motions.

         J.     All Other Motions Including Motions In Limine – On or before the date
 established in the above table, the parties shall file and serve all other motions including
 motions in limine. Local Rule 3.01(g) applies, and the parties shall confer to define and
 limit the issues in dispute.

 III.   JOINT FINAL PRETRIAL STATEMENT

        A.     Meeting in Person – On or before the date established in the above table,
 lead trial counsel for all parties and any unrepresented parties shall meet together in
 person pursuant to Local Rule 3.06(b) in a good faith effort to:

               1.     Settle the case; the parties shall thoroughly and exhaustively discuss
 settlement of the action before undertaking the extensive efforts needed to conduct final
 preparation of the case for trial and to comply with the requirements of this order;

                2.      Stipulate to as many facts and issues as possible; in order to assist
 the Court, the parties shall make an active and substantial effort to stipulate at length and
 in detail as to agreed facts and law, and to limit, narrow, and simplify the issues of fact
 and law that remain contested; as a rule, parties who have complied with this requirement
 in good faith will file a Joint Final Pretrial Statement listing far more agreed facts and
 principles of law than those that remain for determination at trial;

               3.    Tag, mark, identify, examine, copy, and list all original trial exhibits
 (including actual document exhibits) that any party will offer in evidence or otherwise
 tender to any witness during trial [Local Rule 3.06(b)(3) and 3.07(a)]; and prepare and

 4All Daubert challenges and motions to strike the adequacy of compliance with Fed. R.
 Civ. P. 26 of an expert's report are to be ruled p on by the district judge unless
 specifically referred to the magistrate for a report and recommendation.



                                              14
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 15 of 26 PageID 183




 exchange a final exhibit list on the Clerk’s approved form (attached to this order) bearing
 a description identifying each exhibit and sponsoring witness [Local Rule 3.07(b)]; it is
 anticipated that counsel will agree to the admission of the bulk of the opposing parties’
 exhibits without objection and shall designate on the exhibit list the exhibits which the
 Court may admit without objection at trial. Absent good cause, the Court will not receive
 in evidence over objection any exhibits—including charts, diagrams, and demonstrative
 evidence—not presented to opposing counsel or unrepresented parties for inspection and
 copying at the required meeting or not listed in the joint final pretrial statement.
 Photographs of sensitive exhibits (i.e., guns, drugs, valuables) and of non-documentary
 evidence, and reductions of documentary exhibits larger than 8 ½” by 14” to be substituted
 for original exhibits after conclusion of the trial must be presented to opposing counsel for
 examination at the meeting to prepare the Joint Final Pretrial Statement. Objections to
 such photographs or reductions of exhibits must be listed in the Joint Final Pretrial
 Statement. The parties are advised that the design of certain courtrooms may preclude
 the use of large exhibits and posters in a jury trial. The parties are directed to contact the
 trial judge’s courtroom deputy clerk to discuss exhibits and equipment to be used during
 trial. Plaintiffs and Defendants shall use a numerical system to mark exhibits, i.e. 1, 2, 3,
 etc;

              4.       Exchange the names and addresses of all witnesses and state
 whether they will likely be called.

        B.     The Joint Final Pretrial Statement

                1.     Form of Joint Final Pretrial Statement – On or before the date
 established in the above table, the parties shall file a Joint Final Pretrial Statement that
 strictly conforms to the requirements of Local Rule 3.06(c) and this Order. This case
 must be fully ready for trial at the time that the Joint Final Pretrial Statement is due.
 Lead trial counsel for all parties, or the parties themselves if unrepresented, shall sign the
 Joint Final Pretrial Statement. The Court will strike pretrial statements that are unilateral,
 incompletely executed, or otherwise incomplete. Inadequate stipulations of fact and law
 will be stricken. Sanctions may be imposed for failure to comply, including the striking of
 pleadings. At the conclusion of the final pretrial conference, all pleadings are deemed to
 merge into the Joint Final Pretrial Statement, which will control the course of the trial.
 Local Rule 3.06(e).

               2.      Exhibit List – The exhibit list filed in compliance with Local Rules
 3.06(c)(4) and 3.07(b) must be on the Clerk’s approved form (attached to this order).
 Unlisted exhibits will not be received into evidence at trial, except by order of the Court in
 the furtherance of justice. See Local Rule 3.06(e). The Joint Final Pretrial Statement must
 attach each party’s exhibit list on the approved form, listing each specific objection (“all




                                              15
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 16 of 26 PageID 184




 objections reserved” does not suffice) to each numbered exhibit that remains after full
 discussion and stipulation. Objections not made—or not made with specificity—are
 waived. Plaintiffs and Defendants shall use a numerical system to mark exhibits, i.e. 1,
 2, 3, etc.

         Five (5) days prior to the date trial commences, each party shall provide the Court
 with a copy of their exhibits in PDF format on CD. Plaintiff is responsible for submitting
 any joint exhibits to the Court on CD. Multiple-page exhibits must contain individual page
 numbers or bates numbers. Each exhibit shall be set forth in a separate file on the CD,
 clearly numbered and labeled for the Court’s ease of reference. Composite exhibits may
 be set forth in one file. On the date trial commences, each party shall provide three (3)
 copies of their respective Exhibit List and Witness List to the Courtroom Deputy Clerk in
 the courtroom. Also on the day trial commences, one (1) set of original exhibits which
 include the appropriate colored exhibit tags stapled to the upper right hand corner of the
 first page shall be supplied to the Court. All exhibits shall be pre-marked pursuant to Local
 Rule 3.07. Joint exhibits which are not objected to shall be introduced and admitted at the
 outset of the trial. Photo substitutes of physical exhibits must be provided to the
 Courtroom Deputy Clerk at the close of evidence.

        To avoid duplication of exhibits and to prevent confusion in the record, the parties
 are encouraged to submit all stipulated exhibits as joint exhibits in a single list rather than
 individually marked by each party. For example, if medical records or contract documents
 are being stipulated into evidence, they should be marked as a Joint Exhibit and not listed
 separately by each party. Each party’s individual exhibit list would then include only those
 additional exhibits to which objections have been asserted with the specific objection
 noted on the exhibit tag.

                 3.    Witness List – On the witness list required by Local Rule 3.06(c)(5),
 the parties and counsel shall designate which witnesses will likely be called, and also
 designate which witnesses may be called. Absent good cause, the Court will not permit,
 over objection, testimony from unlisted witnesses at trial. This restriction does not apply
 to true rebuttal witnesses (i.e., witnesses whose testimony could not reasonably have
 been foreseen to be necessary). Records custodians may be listed but will not likely be
 called at trial, except in the rare event that authenticity or foundation is contested. For
 good cause shown in compelling circumstances, the Court may permit presentation of
 testimony in open court by contemporaneous transmission from a different location. Fed.
 R. Civ. P. 43(a).

              4.     Depositions – The Court encourages stipulations of fact to avoid
 calling unnecessary witnesses. Where a stipulation will not suffice, the Court permits the
 use of depositions. At the required meeting, counsel and unrepresented parties shall




                                               16
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 17 of 26 PageID 185




 specify in writing in the Joint Final Pretrial Statement the pages and lines of each
 deposition (except where used solely for impeachment) to be published to the trier of fact.

         Counsel and unrepresented parties shall file their objections to deposition
 designations and their counter-designations by the date established in the table above.
 The objections to deposition designations shall take the form of a page-and-line
 description of any testimony objected to together with a citation to the authority for the
 objecting party’s position. The parties shall use the attached form titled “Objections to
 Deposition Designations.” The page-and-line description shall be in sequential order. If
 the same party was deposed on multiple dates, those page-and-line descriptions shall be
 set forth in separate charts as to each separate date of deposition. The objecting party
 may include its counter-designations in the same filing.

        The parties shall also prepare for submission a highlighted copy as to the portion
 objected to by each party of any deposition or deposition excerpt on CD for the Court’s
 review. The file name of each deposition should be clearly labeled and each deposition
 shall be contained in a separate file. The party shall deliver the CD to the Court on the
 day the objections to designations and counter-designations are due. By the date
 established in the table above, the parties shall file their objections to counter-
 designations.

        Five (5) days prior to trial, the parties shall electronically file with the Court color-
 coded copies of deposition transcripts (preferably mini-script versions), reflecting, in
 different highlighted colors, the deposition excerpts designated by each party, pursuant
 to the Court’s ruling on the parties’ objections.

                5.      Joint Jury Instructions, Verdict Form, Voir Dire Questions – In
 cases to be tried before a jury, the parties shall attach to the Joint Final Pretrial Statement
 a single jointly proposed set of jury instructions in order of presentation to the jury,
 together with a single jointly-proposed jury verdict form. Local Rule 5.01(c). The parties
 should be considerate of their jury, and therefore should submit short, concise special
 verdict forms. The Court prefers the most recent pattern jury instructions approved by the
 United States Court of Appeals for the Eleventh Circuit. A party may include at the
 appropriate place in the single set of jointly-proposed jury instructions a contested charge,
 so designated with the name of the requesting party and bearing at the bottom a citation
 of authority for its inclusion, together with a summary of the opposing party’s objection.
 The Court will deny outright a proposed instruction that is “slanted” in any way. Any
 modifications to Eleventh Circuit standard jury instructions are disfavored and
 shall be clearly marked and identified on the proposed jury instructions. The Court
 requires      that       the     parties      send      to     the      Chamber’s         e-mail
 [chambers_flmd_Byron@flmd.uscourts.gov] a single set of jury instructions and




                                               17
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 18 of 26 PageID 186




 verdict form in Microsoft Word® format. The parties may include in the Joint Final
 Pretrial Statement a single list of jointly-proposed questions for the Court to ask the venire
 during voir dire.

         C.     Coordination of Joint Final Pretrial Statement – All parties are
 responsible for filing a Joint Final Pretrial Statement in full compliance with this order.
 Plaintiff’s counsel (or plaintiff if all parties are proceeding pro se) shall have the primary
 responsibility to coordinate compliance with the sections of this order that require a
 meeting of lead trial counsel and unrepresented parties in person and the filing of a Joint
 Final Pretrial Statement and related material. See Local Rule 3.10 (relating to failure to
 prosecute). If the plaintiff is proceeding pro se, defense counsel shall coordinate
 compliance. If counsel is unable to coordinate such compliance, counsel shall timely
 notify the Court by written motion or request for a status conference.

         D.    Trial Briefs – In the case of a non-jury trial, on or before the date
 established above, each party shall file and serve a trial brief with proposed findings of
 fact and conclusions of law. The parties may file a trial brief on or before the same date
 in the case of a jury trial.

 IV.    MEDIATION

        A.      Purpose – To minimize costly pretrial procedures in a case that may be
 equitably settled, and to secure the just, speedy, and inexpensive determination of this
 action, all parties shall participate in good faith in mediation. See Fed. R. Civ. P. 1; Fed.
 R. Civ. P. 16(a)(5); Local Rules 1.01(b), 9.01(b).

         B.    The Mediator – The Court prefers to appoint the certified and approved
 mediator, if any, chosen by the parties in their Case Management Report. If no such
 mediator has been chosen, the Court designates the default mediator listed in the above
 table pursuant to Local Rule 9.04. The mediator shall conduct the mediation conference
 in the conference room of the mediator’s law firm or office at a time and date selected by
 the mediator within the confines of this order.

        C.     Last Date to Mediate – The parties shall complete the mediation
 conference on or before the mediation date set forth in the above table. Despite Local
 Rule 9.05(d), neither the mediator nor the parties have authority to continue the mediation
 conference beyond this date except on express order of the Court. In any Track Three
 case, complex case, or case involving multiple parties, the mediator has the authority to
 conduct the mediation in a series of sessions and in groups of parties so that mediation
 is complete by the last date to mediate.




                                              18
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 19 of 26 PageID 187




       D.      Mediator’s Authority – The mediator shall have all powers and authority
 to conduct a mediation and to settle this case as are described in Chapter Nine of the
 Local Rules, except as limited by this order. The mediation shall continue until
 adjourned by the mediator. In order to coordinate the mediation conference, the
 mediator may set an abbreviated scheduling conference prior to the scheduled mediation.
 At such time, the mediator may designate one or more coordinating attorneys who shall
 be responsible for conferring with the mediator regarding the mediation conference. If
 necessary, the coordinating attorney may coordinate the rescheduling of a mediation
 conference within the time allowed in this order.

        E.     General Rules Governing Mediation Conference

               1.    Case Summaries – Not less than two days prior to the mediation
 conference, each party shall deliver to the mediator a written summary of the facts and
 issues of the case.

               2.      Identification of Corporate Representative – As part of the written
 case summary, counsel for each corporate party shall state the name and general job
 description of the employee or agent who will attend and participate with full authority to
 settle on behalf of the corporate party.

                3.     Attendance Requirements and Sanctions – Each attorney acting
 as lead trial counsel, and each party (and in the case of a corporate party, a corporate
 representative) with full authority to settle, shall attend and participate in the mediation
 conference in person. In the case of an insurance company, the term “full authority to
 settle” means authority to settle for the full value of the claim or policy limit. The Court
 may impose sanctions upon lead counsel and parties who do not attend and participate
 in good faith in the mediation conference.

               4.     Authority to Declare Impasse – Participants shall be prepared to
 spend as much time as may be necessary to settle the case. No participant may force the
 early conclusion of a mediation because of travel plans or other engagements. Only the
 mediator may declare an impasse or end the mediation.

               5.    Restrictions on Offers to Compromise – Evidence of an offer to
 compromise a claim is not admissible to prove liability for or invalidity of the claim or its
 amount. Fed. R. Evid. 408 (includes evidence of conduct or statements made in
 compromise negotiations); Local Rule 9.07(b). All discussion, representations, and
 statements made at the mediation conference are privileged settlement negotiations.
 Except in a supplemental proceeding to enforce a settlement agreement, nothing related
 to the mediation conference shall be admitted at trial or be subject to discovery. Fed. R.




                                              19
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 20 of 26 PageID 188




 Evid. 408; Local Rule 9.07. A communication between a party and a mediator during a
 private caucus is also confidential, unless the party tells the mediator that it is not.

        F.     Compensation of Mediators – Absent agreement of the parties and the
 mediator, mediators shall be compensated at a reasonable hourly rate agreed to by the
 parties or provided by order of the Court, after consideration of the amount in controversy,
 the nature of the dispute, the resources of the parties, the prevailing market rate for
 mediators in the applicable market, the skill and experience of the mediator, and other
 pertinent factors. Unless altered by order of the Court, the cost of the mediator's services
 shall be borne equally by the parties to the mediation conference.

        G.      Settlement and Report of Mediator – A settlement agreement reached
 between the parties shall be reduced to writing and signed by the parties and their
 attorneys in the presence of the mediator. See also Local Rule 9.06(b) and 3.08. Within
 seven days of the conclusion of the mediation conference, the mediator shall file and
 serve a written mediation report stating whether all required parties were present, whether
 the case settled, and whether the mediator was forced to declare an impasse. See Local
 Rule 9.06. The mediator may report any conduct of a party or counsel that falls short of a
 good faith effort to resolve the case by agreement or fails to comply with this Order. See
 Local Rules 9.05(e) and 9.06(a).

 V.     FINAL PRETRIAL CONFERENCE

       A.    Lead Trial Counsel and Parties – If this order does not set a final pretrial
 conference date, the Court may later set a final pretrial conference on notice. Lead trial
 counsel and local counsel for each party, together with any unrepresented party,
 must attend the final pretrial conference in person unless previously excused by
 the Court. See Local Rule 3.06(d); Fed. R. Civ. P. 16(d).

         B.      Substance of Final Pretrial Conference – Since this case must be fully
 ready for trial at the time that the Joint Final Pretrial Statement is due, at the final pretrial
 conference, all counsel and parties must be prepared and authorized to accomplish the
 purposes set forth in Federal Rules of Civil Procedure 16 and Local Rule 3.06, including
 formulating and simplifying the issues; eliminating frivolous claims and defenses;
 admitting facts and documents to avoid unnecessary proof; stipulating to the authenticity
 of documents; obtaining advance rulings from the Court on the admissibility of evidence;
 settling the dispute; disposing of pending motions; establishing a reasonable limit on the
 time allowed for presenting evidence; and such other matters as may facilitate the just,
 speedy, and inexpensive disposition of the action. See Fed. R. Civ. P. 16(c), (d).




                                                20
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 21 of 26 PageID 189




 VI.    SANCTIONS

        The Court may impose sanctions on any party or attorney: 1) who fails to attend
 and to participate actively in the meeting to prepare the Joint Pretrial Statement, or who
 refuses to sign and file the agreed document; 2) who fails to attend the Final Pretrial
 Conference, or who is substantially unprepared to participate; 3) who fails to attend the
 mediation and actively participate in good faith, or who attends the mediation without full
 authority to negotiate a settlement, or who is substantially unprepared to participate in the
 mediation; or 4) who otherwise fails to comply with this order. Sanctions may include but
 are not limited to an award of reasonable attorney’s fees and costs, the striking of
 pleadings, the entry of default, the dismissal of the case, and a finding of contempt of
 court. See Fed. R. Civ. P. 16(f) and 37; Local Rules 9.05(c), (e); 28 U.S.C. § 1927.

 VII.   TRIAL

         A.     Trial Before District Judge – A case scheduled for trial before a United
 States District Judge normally will be called for trial on the first day of the trial term
 indicated in the above table, or as soon after that date as possible in light of the Court’s
 felony and civil trial calendar. 5 Cases not reached for trial in the month scheduled will be
 carried over to the following month on a trailing trial calendar, and issued subpoenas will
 continue in force. Counsel, parties, and witnesses shall be available on twenty-four
 hours notice for trial after the beginning of the trial term. A different District Judge or
 visiting judge may try the case. Local Rule 1.03(d). The case may be set for trial in the
 Orlando Division, Tampa Division, Fort Myers Division, Ocala Division, or Jacksonville
 Division of the Court. Local Rule 1.02(e). Absent a showing of good cause, any party
 whose turn it is to provide evidence will be deemed to have rested if, during the hours
 designated for trial, the party has no further evidence or witnesses available.

        B.     Trial Before Magistrate Judge – A case scheduled for trial before a United
 States Magistrate Judge will be called for trial on a date certain. With respect to a civil
 case that remains pending before a District Judge as of the date of this order, the United
 States District Judges of the Middle District of Florida wish to afford the parties the
 opportunity to consent to proceed before a Magistrate Judge. Consent must be
 unanimous. A United States Magistrate Judge is available pursuant to 28 U.S.C. § 636(c)
 and Federal Rule of Civil Procedure 73(a) to conduct all further proceedings in this case
 (or specified motions in this case), to conduct a jury or non-jury trial beginning on a date
 certain, and to enter final judgment. A party may appeal a final judgment of a Magistrate

 5  This case may be reassigned to a visiting District Judge at any time. In unusual and
 extraordinary circumstances, the Court may re-notice this case for trial shortly before the
 first day of the trial term if necessary to accommodate the trial schedule of the District
 Judge.



                                              21
Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 22 of 26 PageID 190




 Judge to the United States Court of Appeals for the Eleventh Circuit in the same manner
 as an appeal from the district court. 28 U.S.C. § 636(c)(3); Fed. R. Civ. P. 73. A party is
 free to withhold consent without adverse consequences. 28 U.S.C. § 636 (c)(2); Fed. R.
 Civ. P. 73(b). Consent forms are attached to this order. Fed. R. Civ. P. 73(b); Local Rule
 6.05.

        C.      Settlement – Counsel shall immediately notify the Court upon settlement
 of any case. Local Rule 3.08(a). The parties shall notify the Court of any settlement or
 other disposition of the case which will eliminate the need for a jury by 11:30 a.m. on the
 last business day before the date scheduled for jury selection. Failure to do so will subject
 each party to joint and several liability for jury costs. Regardless of the status of settlement
 negotiations, the parties shall appear for all scheduled hearings, including the Final
 Pretrial Conference and for trial absent the filing of a stipulation of dismissal signed by all
 parties who have appeared in the action (or notice of dismissal if prior to answer and
 motion for summary judgment). Fed. R. Civ. P. 41(a).

        DONE AND ORDERED in Orlando, Florida on January 25, 2021.




 Attachments:

 Exhibit List Form [mandatory form]
 Magistrate Judge Consent / Entire Case
 Magistrate Judge Consent / Specified Motions
 Objections to Deposition Designations




                                               22
          Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 23 of 26 PageID 191


                                      EXHIBIT LIST
                                Government           Plaintiff             Defendant              Court



                       Case No.
                       Style:

    Exhibit     Date               Date Admitted Sponsoring           Objections /             Description of
    No.         Identified                         Witnesses          Stipulated               Exhibit
                                                                      Admissions 1




1Use a code (e.g. “A” or “*”) in this column to identify exhibits to be received in evidence by agreement without
objections. Otherwise, specifically state each objection to each opposed exhibit. Please note that each date
box on the left must be one inch wide to accommodate the Clerk’s stamp.
      Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 24 of 26 PageID 192
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                   UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Middle District of Florida

 MODIFIED ATMOSPHERE ENTERPRISES LLC                                     )
                              Plaintiff                                  )
                  v.                                                     )     Civil Action No.       6:20-cv-1702-Orl-40LRH
  FRESH EXPRESS BRANDS INCORPORATED                                      )
                            Defendant                                    )


           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment.
The judgment may then be appealed directly to the United States court of appeals like any other judgment of this
court. A magistrate judge may exercise this authority only if all parties voluntarily consent.

       You may consent to have your case referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed to
any judge who may otherwise be involved with your case.

         Consent to a magistrate judge’s authority. The following parties consent to have a United States
magistrate judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-
trial proceedings.

           Parties’ printed names                              Signatures of parties or attorneys                        Dates




                                                             Reference Order
       IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings
and order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.


Date:
                                                                                            District Judge’s signature




                                                                                             Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
     Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 25 of 26 PageID 193
AO 85A (Rev. 01/09) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge




                                  UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District of Florida

MODIFIED ATMOSPHERE ENTERPRISES LLC                                     )
                            Plaintiff                                   )
                 v.                                                     )       Civil Action No. 6:20-cv-1702-Orl-40LRH
 FRESH EXPRESS BRANDS INCORPORATED                                      )
                          Defendant                                     )

    NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise
this authority only if all parties voluntarily consent.

        You may consent to have motions referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed
to any judge who may otherwise be involved with your case.

       Consent to a magistrate judge’s consideration of a dispositive motion. The following parties consent to
have a United States magistrate judge conduct any and all proceedings and enter a final order as to each
motion identified below (identify each motion by document number and title).

                Motions:




          Parties’ printed names                            Signatures of parties or attorneys                               Dates




                                                            Reference Order

      IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all
proceedings and enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).

Date:
                                                                                                   District Judge’s signature


                                                                                                    Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
     Case 6:20-cv-01702-PGB-LRH Document 35 Filed 01/25/21 Page 26 of 26 PageID 194



                            Objections to Deposition Designations

[Name and Date of Deposition 1]

       Begin Page/Line               End Page/Line                  Objection




[Name and Date of Deposition 2]

       Begin Page/Line               End Page/Line                  Objection




                                   Counter-Designations

[Name and Date of Deposition]

               Begin Page/Line                             End Page/Line




                                             26
